DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given by applicant’s representative Douglas Holz via phone interview on 02/05/2021, and sent via email.
	The application has been amended as follows:

IN THE CLAIMS:
1. (Currently Amended) An image processing apparatus for an endoscope, the apparatus comprising processing circuitry configured to:
	acquire a pair of a left image and right image;
	generate a three-dimensional display image for three-dimensional observation by a user based on the pair of the left image and right image;
	set a first region in a part of one of the left image and the right image, the first region being a region having a blur;
	set a second region in a part of each of the left image and the right image, the second region being a region where the user is performing treatment, wherein the processing circuitry is configured to set the second region based on a third region set by using at least one of motion information of a treatment instrument used by the user, position information of the treatment instrument on each of the left image and the right image, and shape information of the treatment instrument;
	determine whether or not the first region at least partially overlaps with the second region;
	in response to determining that the first region at least partially overlaps with the second region, outputting a notification to the user; and
in response to determining that the first region does not at least partially overlap with the second region, not outputting the notification to the user, 
	wherein the outputting the notification to the user comprises generating information for notifying the user that the second region has a blur, when the user performs three-dimensional observation.

	Claim 2 (Canceled). 

	3. (Currently Amended) The image processing apparatus according to claim [[2]] 1, wherein the processing circuitry is configured to set, as the third region, at least one of:
	
	a region where the motion information of the treatment instrument is larger than a predetermined value; and
	a region of a distal end of the treatment instrument computed using at least one of the position information and the shape information.

	4. (Currently Amended) The image processing apparatus according to claim [[2]] 1, wherein the processing circuitry is configured to:

	set a fifth region by using second color information, the fifth region being a living-body region around the fourth region; and
	set at least one of the third region and the fifth region as the second region.

	8. (Currently Amended) The image processing apparatus according to claim 6, wherein the processing circuitry is configured to calculate the degree of interest for each region in the left image and the right image based on at least one of:
	a distance from a center position of each of the left image and right image;
	the motion information of [[a]] the treatment instrument; and
	information related to a degree of being at a distal end of the treatment instrument obtained from at least one of the position information the shape information of the treatment instrument.

Allowable Subject Matter
Claims 1 and 3-15 allowed.

The following is an examiner’s statement of reasons for allowance:
	The prior art of record (in particular, Suzuki et al. [JP 2013/183313]) do not disclose, with respect to claim 1, an endoscopic system which acquires left and right images in order to generate a three-dimensional display viewed by a user, within these images a first region having a blur is established, a second region representing an area the user is performing treatment is additionally established, specifically in that the second region is based on a third region based on at least motion .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067.  The examiner can normally be reached on M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EDEMIO . NAVAS JR
Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Examiner, Art Unit 2483